J-A12019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KELLY B. DONAHUE                           :
                                               :
                       Appellant               :   No. 1452 WDA 2021

                Appeal from the Order Entered November 5, 2021
                In the Court of Common Pleas of Jefferson County
                  Criminal Division at CP-33-CR-0000534-2002


BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                                FILED: May 13, 2022

        Kelly B. Donahue (Appellant) appeals pro se from the trial court’s denial

of his motion to compel. Upon review, we affirm.

        On March 18, 2003, Appellant pled guilty to one count of driving under

the influence (DUI)—second offense, and one count of fleeing or attempting

to elude.1   The trial court sentenced Appellant to 1 – 2 years of incarceration

followed by two years of probation (consecutive to an unrelated sentence).

The court also ordered Appellant to pay fines and costs, undergo a

        one year license loss subject to Act 122 before the restoration of
        [Appellant’s] license; and also subject to Act 63 of 2000, which


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S.A. §§ 3731(a)(1), 3733(a).
J-A12019-22


       requires an interlock device            ...   [and pay] restitution in the
       amount of $1,576.98.


N.T., 3/18/03, at 7-8.2 An entry on the trial court docket dated March 21,

2003, states: “DL21 FORM WAS PREPARED AND MAILED THIS DAY TO THE

BUREAU OF DRIVERS LICENSING IN HARRISBURG, PA.                        NO LICENSE TO

SURRENDER AT THIS TIME.”

       Appellant did not timely appeal. On September 9, 2003, he filed a pro

se petition seeking relief under the Post-Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541–9545, without success.                    See Commonwealth v.

Donahue, 509 WDA 2017 (Pa. Super. Ct. Jan. 3, 2018) (unpublished

memorandum at *1).

       Appellant was released from prison in February 2016, though it is
       unclear as to his parole or probation status at that time. However,
       it is clear from the notes of testimony that at that time, probation
       had not yet begun on his 2003 DUI case. In October 2016, a
       detainer was issued for his arrest due to new charges. In
       November 2016, Appellant appeared for a Gagnon I hearing
       without counsel. [See Gagnon v. Scarpelli, 411 U.S. 778
       (1973).] Final disposition was scheduled for a later date. On
       February 21, 2017, the court held a Gagnon II hearing. At that
       hearing, the court took judicial notice of Appellant’s plea and
       sentence for public drunkenness in Berks County and his plea and
       sentence for false identification to law enforcement in York
       County. The court noted that although Appellant had not yet
       started his probation on the 2003 sentence due to the time taken
       to complete the Clearfield County sentence, it would sentence him
       for pre-probation activity as Appellant had received new
       charges. At the conclusion of the hearing, the court revoked
       Appellant’s probation and re-sentenced Appellant to six months to
____________________________________________


2 The court explained “the DUI sentence is outside of the guidelines because
more serious charges were brought and because of [Appellant] already being
incarcerated in a state prison[.]” N.T., 3/18/03, at 7.

                                           -2-
J-A12019-22


       two years of incarceration with credit for time served from October
       14, 2016, consecutive to Appellant’s other sentences[.]

Id. (record citations and footnotes omitted).

       Appellant filed a direct appeal, raising as his “sole issue” the

discretionary aspects of his sentence following revocation.      Id. at 5.   On

January 3, 2018, this Court affirmed. Id.

       On October 28, 2021, Appellant filed a pro se motion in the trial court,

asking the court to “submit to PENNDOT” a DL-21CF Form “verifying

[Appellant] has complied with the court’s order of March 18, 2003.” Motion

to Compel, 10/28/21, at 1.3 Appellant asserted that he successfully completed

a drug and alcohol treatment program, and requested the court send a DL-

21CF Form to the Department of Transportation so Appellant could obtain his

driver’s license. Id. at 2. Appellant attached to the motion a letter, dated

October 4, 2021, from Kara N. Templeton, Director of the Pennsylvania

Department of Transportation’s Bureau of Licensing, which stated:

             I have enclosed a letter which lists the violations listed on
       your driving record.     This letter also lists the additional
       requirements you must fulfill prior to the reinstatement of your
       driving privilege.

____________________________________________


3 The motion is not subject to the PCRA. A claim is cognizable under the PCRA
if the petitioner pleads and proves by a preponderance of the evidence that:
(1) he has been convicted of a crime under the laws of this Commonwealth;
(2) he is serving a sentence of imprisonment, probation, or parole for the
crime; and (3) his conviction resulted from one of seven enumerated errors
set forth in 42 Pa.C.S.A. § 9543(a)(2), including ineffective assistance of
counsel. Commonwealth v. Descardes, 136 A.3d 493, 499 (Pa. 2016).



                                           -3-
J-A12019-22


Motion to Compel (Exh. B).       Attached to Ms. Templeton’s letter was a

“Restoration Requirements Letter,” dated October 1, 2021, which indicated

that the date of Appellant’s eligibility to drive “has not been determined.” Id.

(Exh. C). In addition to stating that Appellant was required to comply with

Act 122 and successfully complete a treatment program for drug and alcohol

addiction, the letter listed two “INDEFINITE SUSPENSIONS,” where Appellant

“did not respond to a traffic citation,” but owed respective amounts of

$1041.50 and $104.00. Id. The letter also stated that to obtain his license,

Appellant “must apply for an Ignition Interlock license.” Id.

      On November 5, 2021, the court denied Appellant’s motion “unless and

until [he] pays the [total] remaining balance due in this case, being

$1,578.13. It is noted [Appellant] has not made a payment on this account

since April 11, 2016.” Order, 11/5/21.

      Appellant filed a timely appeal. Both Appellant and the trial court have

complied with Pa.R.A.P. 1925. Appellant presents four issues for review:

   1. Did the trial court err in its November 5, 2021 order, denying the
      Appellant’s motion to compel the trial court, et. al, to submit to
      PENNDOT a DL-21CF form certifying that Appellant successfully
      completed a drug and alcohol treatment program as per Act 122
      requirements, in order to obtain reinstatement of a Pa. driver’s
      license privilege?

   2. Did Appellant satisfy the trial court’s order of March 18, 2003, by
      successfully completing a treatment program for drug and alcohol
      addiction?

   3. Did Appellant pay in full any and all costs, fines [and] restitution
      that were known of for Docket No. CP-33-CR-534-2002?


                                     -4-
J-A12019-22


    4. Does the trial court’s actions/inactions in the denial of Appellant’s
       motion to compel amount to extortion, debtor’s prison, double
       jeopardy and/or malicious prosecution?

Appellant’s Brief at 5.

       Although Appellant presents four issues, he does not divide his

argument into “as many parts as there are questions to be argued” with

“distinctive type” or headings.        See Pa.R.A.P. 2119(a).    More importantly,

Appellant does not advance a sound legal argument. See Appellant’s Brief at

10-19 (citing random case law and precepts and assailing the sentence

imposed on March 18, 2003, and the sentence following revocation on

February 21, 2017). For example, Appellant asserts:

       Appellant’s suspension of license was for a total of (2) years, not
       (20) years. The trial court is attempting to extort the Appellant
       for $1,578.13 for the alleged balance due, in the current illegal
       sentence Appellant is serving. The trial court’s actions/inactions
       are a continued form of malicious prosecution that extends from
       DOCKET NO. 504/98 “VACATED” DOC # EA 2071 to present day,
       thus blatantly violating Appellant’s US CONST/Pa.CONST rights
       and creating a debtors prison situation.

Appellant’s Brief at 9.4

       When issues and arguments are undeveloped, we may dismiss an

appeal or find issues waived. Commonwealth v. Hardy, 918 A.2d 766, 771

(Pa.   Super.     2007);     Pa.R.A.P.     2101   (briefing   defects   may    result

in dismissal).    “This Court will not act as counsel and will not develop


____________________________________________


4By correspondence to this Court dated March 4, 2022, the Commonwealth
advised it “will not be filing a brief in response to the Appellant’s Brief.”


                                           -5-
J-A12019-22


arguments on behalf of an appellant.” Commonwealth v. Kane, 10 A.3d

327, 331 (Pa. Super. 2010) (citations omitted). Although Appellant is pro se,

it is a “well-known legal maxim that everyone is presumed to know the law,”

and “ignorance of the law is no excuse.” Commonwealth v. McBryde, 909

A.2d 835, 838 (Pa. Super. 2006).

       Instantly, we could find waiver because Appellant has failed to present

a coherent argument. Yet even in the absence of waiver, no relief would be

due. Appellant’s judgment of sentence is final. The trial court explained:

              As [Appellant] recognizes, the DL-21CF form includes a
       verification that [Appellant] has complied with the relevant court
       order. In this case, that order was issued on March 18, 2003.
       Among its provisions was that [Appellant] pay the specified fines,
       costs, and restitution, of which $1,578.13 remains outstanding.
       [Appellant] suggests that he has fulfilled that obligation, but the
       Jefferson County Clerk of Courts’ records show otherwise. See
       attached. That being the case, [Appellant] has failed to meet the
       conditions that would entitle him to reinstatement of his license.

Trial Court Opinion, 1/4/22, at 1.             The record supports the trial court’s

determination. Appellant is subject to the terms of his sentence.5 As our

review reveals no error by the trial court, we affirm the denial of relief.

       Order affirmed.


____________________________________________


5 It bears noting that decisions of the Department of Transportation, including
license suspensions and reinstatements, are civil matters. The results of
criminal proceedings (such as those involving DUI) are not relevant to appeals
of such decisions in Commonwealth Court. See Regula v. Commonwealth
Dep't of Transp., Bureau of Driver Licensing, 146 A.3d 836, 843 (Pa.
Commw. Ct. 2016)



                                           -6-
J-A12019-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2022




                          -7-